                          Case 18-14162-EPK   Doc 130     Filed 04/03/20     Page 1 of 1
Form ATYHRG



                                United States Bankruptcy Court
                                       Southern District of Florida
                                         www.flsb.uscourts.gov
                                                                                   Case Number: 18−14162−EPK
                                                                                   Chapter: 7
In re:
Forte Interactive, Inc.
147 Gregory Rd
West Palm Beach FL 33405
EIN: 65−0947453




                                        NOTICE OF HEARING

NOTICE IS HEREBY GIVEN that a hearing will be held on 04/30/2020 at 09:30AM at the following location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom B, West Palm Beach, FL, 33401

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
telephonic hearings. The following telephonic service providers CourtCall (888) 882−6878 or Court Solutions
(917) 746−7476 will be permitted in ALL matters. Visit the court website to determine which service provider is
being used by the presiding judge. Individuals not represented by counsel will be able to use the telephonic
services FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

[129] Motion to Compromise Controversy with SVE, LLC, South Valley Endurance, LLC, Greg
Richards, and Debbie Richards Filed by Trustee Deborah Menotte (Carnahan, Rilyn)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and shall
file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who fails
to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities. Electronic
devices, including but not limited to cameras, cellular phones (including those with cameras), iPads, tablets,
pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are not permitted in
the courtroom, chambers or other environs of this court. These restrictions (except for cameras not
integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar identification card,
attorneys who have been authorized to appear by pro hac vice order and witnesses subpoenaed to appear in
a specific case. No one is permitted to bring a camera or other prohibited electronic device into a
federal courthouse facility except with a written order signed by a judge and verified by the United
States Marshal's Service. See Local Rule 5072−2.

Dated: 4/3/2020
                                                        By: Rilyn A Carnahan
